Anderson, J.,
delivered the opinion of the court.
This is an appeal by E. B. Gunter, representing the Baptist churches of this state (who for convenience will be referred to as the Church), from a judgment of the circuit court of the first district of Hinds county in favor of the city of Jackson, the appellee, for city taxes on a storehouse and lot owned by the Church in the said city. It is property which under section 934, Code of 1906 (section 4110, Hemingway’s Code), prescribing what property a religious society or congregation or ecclesiastical body may own, the Church has no right to own. Exemption from taxes is claimed under section 4252, Code of 1906 (section 6883, Hemingway’s Code), which provides, among other things, that ¿11 property, real and personal, and the revenues derived therefrom, belonging to any religious society, where the revenues thereof are “used for fraternal and benevolent purposes,” shall be exempt from all taxes. It is argued on behalf of the Church that the question whether it can legally own the property involved cannot be raised *695in this case by the city; that it is a question which can be raised by the state alone in a direct proceeding instituted by the state for the purpose of escheating the title, and that as to all except the state the title of the Church cannot be questioned. This identical question was involved in Baptist Church v. Boston, 204 Mass. 28, 90 N. E. 572, in which case it was held that the question of the right of the church to own the property sought to be taxed by the state, county, and municipality could be raised in the tax proceedings. The Massachusetts court had previously decided in Hubbard v. Worcester Art Museum, 194 Mass. 280, 80 N. E. 490, 9 L. R. A. (N. S.) 689, 10 Ann. Cas. 1025, that, where a charitable organization in that state held property in excess of that allowed by statute, the state alone, in a proceeding for that purpose, could take advantage of such irregularity; as to all others the title was unassailable. And that principle was reaffirmed in Baptist Church v. Boston, supra, but the court held in the latter case that the levy and collection of taxes was a proceeding by the state in which the state had a right to raise the question whether the property sought to be charged with taxes was legally owned by the Church. The court said:
“The question at once arises whether, under a system that provides for the taxation of all property, unless an exemption is created by statute and is plainly established, the general law invoked by this complainant can be held applicable to create an exemption in favor of a.party whose holding is ultra vires, and in excess of the authority given by its charter. This exemption is claimed against an assessment for city, county and state taxes. The claim is made against the public authorities representing the state. We are of opinion that a party, asking an exemption of his property under this general statute, must come as an owner who has a title which the state is bound to recognize. A corporation, which as against the state has no right to hold such property, is not in a position to claim a statutory exemption which is intended only for a holding *696fully authorized by law. We are of opinion that this complainant, under the limitations of its charter, has no standing, as an owner of this large amount of property, to ask for the application of this general law.”
That the state alone can question the title to land held in contravention of its public policy is founded on the principle that the question is a public one; that there is no injury except to the public, and therefore the state and no one else is concerned. It is true that the taxes sought to be collected in the present case are not state taxes, but municipal taxes. This, however, does not prevent the application of the principle referred to. A municipality is only a subdivision of a state, as is a county, and the assessment and collection of taxes by a municipality is as much a proceeding on behalf of the public as a like proceeding in the name of the state for the collection of its taxes. In other words, this is a case where a political subdivision of the state is raising the question as to the right of the church to own this property. It is true the question is incidentally and not directly raised, but that can make no difference in principle. The state in its sovereign capacity is seeking to collect its public revenues, and is met by the Church, not with a claim- of exemption, but the defense is that the state must recognize the right of the Church to own the property so long as it does not see fit to escheat it. All property is taxed in this state except that expressly exempted. We simply hold that in a proceeding by the state or any o'f its political subdivisions to fix or enforce a tax charge against property, whose liability therefor depends on whether the title is held in violation of the public policy of the state as declared by its statutes, it is competent to show that the title is so held, and that the public revenues do not have to await a proceeding by the state to escheat the title to such property.
Although this question was not discussed in the opinion of the court in Methodist Church v. Meridian, 126 Miss. 780, 89 So. 650, the court necessarily held that property owned by a church in excess of the amount it could hold under the law was subject to taxation. The church con*697tends, however, that that case is in conflict with Adams County v. Diocese of Natchez, 110 Miss. 890, 71 So. 17. We are asked to either reconcile these cases or overrule the Meridian Methodist Church Case. In the opinion of the court in the latter case the Natchez Diocese Case was not discussed or referred to. The sole question considered and decided in that case was not whether the diocese held property it had no right to own under the law, but whether, conceding it had a right to own the property in question, was such property exempt from taxes under section 4252, Code of 1906 (section 6883, Hemingway’s Code) ? So far as anything appears to the contrary in that case as reported, it was assumed by both the court and counsel that the diocese had the right to own the property there involved. The court held that it was exempt because it came within the exemption provided for in the above section of the .Code. On the other hand, in the Meridian Methodist Church Case we have a decision of this court squarely against the contention of the Church here.
Counsel have appeared in this case as amicus curiae, asking the court to decide that the distinguishing feature between the Natchez Diocese Case and the Meridian Methodist Church Case is the fact that the property involved in the former case was held by an incorporated society, while in the latter it is held by a mere unincorporated church organization, and that a different rule should therefore apply as to the right of such societies to own property. However, that question is not involved in the present case, and we therefore decline to pass upon it until it is here for decision.
We therefore conclude that, where a church owns real estate which it is not entitled to own, under the laws of this state such property is subject to all taxes to which other property of like character owned by others is subject; and that in a proceeding to collect such taxes either by the state, county, or municipality, or other public taxing authority, the question of the right of the church to own the property sought to be taxed can be raised.

Affirmed.